            Case 19-00092 Doc 3 Filed 02/11/19 Entered 02/11/19 16:43:42 Desc Main
            Case 19-00092 Doc 2 FiledDocument   Page 102/11/19
                                      02/11/19 Entered of 2    16:34:04 Peso Stamped
                                      Summons Page 1 of 1

                                                                        U.S. Bankruptcy Court
                                                                        Northern District of Diinois


              In re:
              Bankruptcy Case No. 17-04034
             JASON LEWIS ZILBERBRAND
                                                                                                            Debtor
              Adversary Proceeding No. 19-00092
             ILENE F. GOLDSTEIN,NOT INDIVIDUALLY BUT AS CHAPTER 7 TRUSTEE FOR THE ESTATE OF JASON LEWIS
            ZILBERBRAND
                                                                                                            Plaintiff

              NICOLE ZILBERBRAND
                                                                                                            Defendant

                                                           SUMMONS IN AN ADVERSARY PROCEEDING

             To: NICOLE ZILBERBRAND
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance ofthis summons,except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days ofissuance.
             Address of Clerk

                                                       Clerk, U.S. Bankruptcy Court
                                                       Northern District of Illinois
                                                       219 S Dearborn
                                                       Chicago,IL 60604
             At the same time, you must also serve a copy ofthe motion or answer upon the plaintiffs attorney.


             Name and Address of PiaintifTs Attorney
                                                       Paul M Bauch

                                                       53 West Jackson Boulevard Ste 1115
                                                       Chicago,IL 60604
            If you make a motion, your time to answer is governed by Federal Rule ofBankruptcy Procedure 7012.

            YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address

                                                       Park City Branch Court
                                                       301 Greenleaf Avenue                              Status Hearing Date and Time
                                                                                                         03/22/2019 at 01:30PM
                                                       Park City IL 60085
            IF YOU FAIL TO RESPOND TO THIS SUMMONS,YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
            JUDGEMENT BY THE BANKRUPTCY COURT AND JUDGEMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE
            RELIEF DEMANDED IN THE COMPLAINT.




                                                                                                              P.
                                                                                          Jeffrey P. Allsteadt, Clerk Of Court



ILNB 2012
Case 19-00092           Doc 3      Filed 02/11/19             Entered 02/11/19 16:43:42        Desc Main
                                      Document                Page 2 of 2
                Ilene F. Goldstein, T'ee v. Nicole
                Zilberbrand                                            AdvProcNo: 19-00092
                                Plaintiff V Defendant


                                       CERTIFICATE OF SERVICE


       1,           Justin R. Storer                    ^ certify that service of this summons and a copy of the
complaint was made            2/11/2019                 by:

       1^1       Mail service: Regular, first class United States mail, postage fully pre-paid, addressed
                     Nicole Zilberbrand,4560 Eleanor Drive, Lake Zurich,IL 60047



       I I Personal Service: By leaving the process with the defendant or with an officer or
       '—' agent of defendant at:



       □ Residence Service; By leaving the process with the following adult at:

       I    I    Certified Mail Service on an Insured Depository Institution: By sending the process
                 by certified mail addressed to the following officer of the defendant at:




       □          Publication: The defendant was served as follows; [Describe briefly]

       I I       State Law: The defendant was served pursuant to the laws of the State of
       '—'       as follows: [Describe briefly]



        If service was made by personal service, by residence service, or pursuant to state law, I
further certify that I am, and at all times during the service of process was, not less than 18 years of
age and not a party to the matter concerning which service of process was made.

       Under penalty of perjury, I declare that the foregoing is true and correct.

Date             2/11/2019                              Signature
       Print Name:            Justin R. Storer

       Business Address: 53 W. Jackson, Suite 1115
                              Chicago, IL 60604
